McMurray, Presiding Judge,
dissenting.
The defendants here were indicted, along with two others, for the offenses of violation of the Georgia Controlled Substances Act (marijuana possession as to Count 1 and cocaine possession as to Count 2). Only these two defendants have been tried, other alleged conspirators having pleaded guilty.
The charges arise out of a “drug bust” occurring in Moultrie, Georgia, in which the contraband in question was seized during an attempted sale of marijuana and cocaine to buyers who were in fact undercover agents. Subsequent to the conviction of those involved in the purported sale to the undercover agents a second indictment was returned against four defendants as parties to the crime and as conspirators in the events leading to its commission. The case may be characterized as “the Florida connection” with reference to certain attempted criminal activities of acquiring, selling and transporting counterfeit money and the sale of illegal drugs in the State of Georgia, originating in the State of Florida. The criminal activities involved contacts with two Georgia officers believed by the would-be drug sellers to be “crooked cops” in which an attempt was made to bribe the officers to bring drugs into Colquitt County at Spence Field. Thereafter, the counterfeit money, as well as the drugs, became the subject of ongoing meetings and discussions involving certain parties with the undercover agents posing as criminals. After the first negotiation with them concerning smuggling marijuana into Moultrie the criminal activity did not materialize. Defendant Jackson is characterized here by the circumstantial evidence as “The Man” and “Big Man ‘Ed,’” the man with the money to bankroll the criminal activity, or to obtain same from others. Defendant Roberts was the employee of defendant Jackson, that is, he acted for and on behalf of Jackson in the fabric of this drug and counterfeit money activity. Neither defendant Roberts nor defendant Jackson ever appear in the State of Georgia with reference to the ongoing conspiracy but are connected to same by the entwining revelations of the various witnesses including the testimony of the “crooked cops.” Various and sundry persons entered into the conspiratorial group and then withdrew, but the “crooked cops,” another defendant and *722these defendants were actively involved for the entire three months period with reference to possible crimes and the actual crime which finally occurred. As to the counterfeiting, defendant Jackson was to bankroll the money, to obtain same and defendant Roberts had contact with the people who were printing the money, worked for Jackson for many years and had done many things for him and could be completely trusted by him. Several of the illegal activities, including the bogus money scheme, entirely fizzled, but at all times there was an ongoing scheme with reference to the purchase and sale of tons of marijuana which were to be paid for by the “Big Man.” I consider the conspiracy evidence sufficient to authorize the jury to convict these two defendants as being actively concerned in the commission of the crime by causing the other conspirators to commit the crime by aiding, abetting, hiring and counseling and procuring others to commit same. See Code Ann. § 26-801 (Ga. L. 1968, pp. 1249, 1271).
I, therefore, respectfully dissent and would affirm the trial court. I am authorized to state that Presiding Judge Been, Judge Banke and Judge Birdsong join in this dissent.